                 Case 2:21-cv-00955-RSM Document 4 Filed 07/20/21 Page 1 of 1




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   BYRON L. PETERS,

 9                              Plaintiff,                 Case No. C21-0955-RSM

10          v.                                             ORDER GRANTING APPLICATION
                                                           TO PROCEED IN FORMA PAUPERIS
11   RICHARD ALLEN PETERS,

12                              Defendant.

13

14          Because Plaintiff does not appear to have funds available to afford the $402 filing fee,

15   Plaintiff financially qualifies for in forma pauperis (IFP) status pursuant to 28 U.S.C. §

16   1915(a)(1). Therefore, Plaintiff’s IFP application, Dkt. 1, is GRANTED. However, the

17   undersigned recommends review by the assigned District Judge under 28 U.S.C. § 1915

18   (e)(2)(B). The Clerk of the Court is directed to send a copy of this Order to Plaintiff and to the

19   assigned District Judge.

20          Dated this 20th day of July, 2021.

21
                                                           A
22                                                         S. KATE VAUGHAN
                                                           United States Magistrate Judge
23




     -1
